Citation Nr: 0938211	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-00 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In June 2006, the Veteran testified during a videoconference 
hearing before a Veterans Law Judge.  A transcript of the 
hearing is of record.  In August 2008, the Veteran requested 
another Board hearing as the Veterans Law Judge who conducted 
the hearing in June 2006 was no longer employed by the Board.  
In April 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the Denver, 
Colorado RO.  A transcript of the hearing is of record.  

In August 2006, the Board reopened the claim of entitlement 
to service connection for bilateral hearing loss and remanded 
the issue to the RO for further development.  After 
accomplishing the requested actions to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
May 2008 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.  The Board remanded the issue again in 
September 2009 for the RO to schedule the Veteran with a 
Travel Board hearing.  A transcript of the April 2008 Travel 
Board hearing is associated with the record.  


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral 
hearing loss is not etiologically related to military 
service.





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless. 

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

After careful review of the claims folder, the Board finds 
that a September 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the letter advised the Veteran what information 
and evidence was needed to substantiate his bilateral hearing 
loss claim, including the information and evidence necessary 
to establish a disability rating and an effective date should 
service connection be awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  
The September 2006 letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

To the extent that the September 2006 letter was sent to the 
Veteran after the January 2005 rating decision, the Board 
finds that any timing defect was harmless error.  In this 
regard, the notice provided to the Veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the Veteran 
was afforded an additional opportunity to submit evidence in 
support of his claim.  The appeal was readjudicated and a May 
2008 supplemental statement of the case was provided to the 
Veteran.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains some of the veteran's service medical 
records, relevant VA and non-VA treatment records and two VA 
audiometric examinations.  

It appears that the record at one time contained an 
audiometric evaluation during service and a separation 
audiometric evaluation.  However, the record currently does 
not contain this information.  The RO attempted to obtain the 
missing service treatment records from the National Personnel 
Records Center (NPRC) in August 2008.  The NPRC mailed the 
Veteran's original microfiche containing his health and 
dental data.  However, the date only included the Veteran's 
enlistment examination.  VA sent a letter to the Veteran in 
February 2007 notifying the Veteran that VA had requested his 
service treatment records from NPRC and they have not to date 
received these records.  In a case in which a Veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the Veteran 
in the development of his claim and to provide reasons or 
bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a Veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  Based on the 
foregoing, the Board finds that VA has fulfilled its 
heightened duty to assist the Veteran.

The Board notes that the Veteran's representative requested a 
new VA examination during the April 2009 Board hearing, 
because the Veteran felt the examiner did not ask him enough 
questions.  The Veteran also noted that he disagreed with the 
examiner's opinion.  The March 2007 and March 2008 VA 
examination reports reflect that the examiners conducted a 
review of the Veteran's claims file in addition to obtaining 
oral history and provided a physical examination of the 
Veteran.  Following the above, the examiners provided a 
diagnosis and then an opinion as to the likelihood of the 
Veteran's bilateral hearing loss being related to military 
service.  The examiners provided a rationale for their 
opinions, which appear to be based on both the medical and 
lay evidence of record.   Accordingly, the Board concludes 
that the examination is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must 
ensure that any VA examination undertaken during an appeal is 
adequate for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and it concludes that he has not 
identified further available evidence not already of record.  
Therefore, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for bilateral 
hearing loss in August 2004.  He contends that his hearing 
loss is the result of exposure to loud noise from artillery 
and weapons testing during military service.  The RO denied 
the claim.  The Veteran appeals this decision.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In assessing the Veteran's service connection claim for 
bilateral hearing loss, the Board must first determine 
whether the Veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  A 
May 2008 VA audiology examination report shows auditory 
thresholds of 40 decibels (dB) or higher in at least one of 
the required frequencies for both ears.  The VA examiner 
noted that the audiometric evaluation revealed that for the 
frequency range between 500 Hz and 4000 Hz, the Veteran had 
mild to moderately severe sensorineural hearing loss in the 
right ear and normal hearing sloping to a moderately-severe 
sensorineural hearing loss in the left ear.  As such, the 
evidence shows that the veteran has a current bilateral 
hearing loss disability.  

The Veteran underwent an enlistment examination in November 
1984, which included an audiometric test of both ears.  The 
pure tone thresholds for the right ear were 15 dB at 500 Hz, 
5 dB at 1000 Hz, 5 dB at 2000 Hz, 5 dB at 3000 Hz and 15 dB 
at 4000 Hz.  The pure tone thresholds for the Veteran's left 
ear were 20 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 2000 Hz, 
10 dB at 3000 Hz and 10 dB at 4000 Hz.  The examiner noted 
that the Veteran's ears were normal.  Unfortunately, the rest 
of the Veteran's service treatment records are unavailable 
and there is no medical evidence of record that shows that 
the Veteran had hearing loss in service or that he was 
diagnosed with sensorineural hearing loss to compensable 
degree within one year after discharge.  Nonetheless, the 
Veteran asserts that he had hearing loss in service.  The 
Board finds that the Veteran is competent to report hearing 
loss symptoms in service.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (lay testimony iterating knowledge and 
personal observations of witness are competent to prove that 
claimant exhibited certain symptoms at particular time); Cf.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation").  The Board also 
concludes the Veteran's statements of having symptoms of 
hearing loss in service to be credible as his statements have 
been relatively consistent since he filed his first service 
connection claim for bilateral hearing loss in 1991.  

Thus, the threshold question is whether there is sufficient 
evidence to establish an etiological link between the 
Veteran's current bilateral hearing loss disabilities and his 
active service.  The Veteran was provided with a VA 
examination in March 2007.  The Veteran reported that he had 
gradual deterioration of hearing sensitivity since 1986 and 
that he had noise exposure in service as a heavy vehicle 
operator and exposure to loud noises from artillery.  He also 
noted non-military noise exposure from industry work.  The 
examiner provided the opinion that the Veteran's current 
hearing loss is not related to military noise exposure.  He 
noted that the Veteran's separation examination revealed 
normal hearing in the right ear and mild hearing loss in the 
left ear at 4000 Hz.  This hearing loss in the left ear was 
not present in the VA audiometric examination dated in 
October 1991 in which it was revealed that the Veteran had 
normal hearing in the left ear and mild hearing loss in the 
right ear at 4000 Hz.  Thereby, the examiner determined that 
normal hearing was essentially noted at discharge.  The 
Veteran was provided with another VA examination in March 
2008 for his ears.  The examiner noted that the Veteran 
reported that the onset of his hearing loss was in service.  
The examiner observed that the record only contains the 
enlistment audiometric examination, which documents normal 
hearing in both ears.  The examiner reported that the actual 
separation audiometric examination was not contained in the 
file or with the service treatment records.  The examiner 
reviewed a Board's decision dated in September 1993 that 
documents the Veteran's separation audiometric examination 
from May 1989.  The documentation shows normal thresholds in 
the right ear between 500 Hz and 4000 Hz.  In the left ear, 
hearing thresholds were normal for frequency range of 500 Hz 
to 3000 Hz and a mild hearing loss at 4000 Hz.  A VA 
audiometric examination in October 1991 reveals normal 
hearing in the left ear.  The examiner asserted that the 
evidence suggests that the mild hearing loss in 1989 was a 
temporary threshold shift and did not result in a permanent 
condition.  The examiner also noted that the reliability of 
the results from this examination were fair and that a 
hearing evaluation dated in June 2006 noted that there is 
some question as to the reliability of the results.  The 
examiner highlighted that the Veteran has a history of post-
service noise exposure.  He also cited a 2005 study by the 
Institute of Medicine that found there was no scientific 
basis for hearing normal at discharge and delayed or late 
onset of noise-induced hearing loss being causally related to 
military service.  The examiner provided the opinion that 
based on the evidence he discussed above, the current hearing 
impairment is less likely than not related to military 
service.  The Board has determined that the VA opinions in 
March 2007 and March 2008 are highly probative as the 
examiners reviewed the Veteran's claim file and provided a 
clear rationale for their opinions based on the lay and 
medical evidence of record a medical study on hearing loss.  
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  In addition, the Board finds it 
persuasive that the claims file does not contain any 
competent evidence that would indicate the Veteran's current 
bilateral hearing loss is related to loud noise exposure in 
service.  

The Veteran contends that his bilateral hearing loss was 
caused by military service.  As noted above, lay persons can 
provide an account of observable symptoms, such as in this 
case the Veteran's observation that he has difficulty hearing 
and when he first noticed having problems with his hearing.  
See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
However, lay assertions regarding medical matters such as an 
opinion whether a disability is related to an injury or 
disease in service has no probative value because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran is 
not a licensed health care professional; therefore, the lay 
evidence offered by the Veteran regarding the etiology of his 
hearing loss is not competent medical evidence and does not 
prove a relationship between the Veteran's hearing impairment 
and exposure to loud noise during military service.  As 
discussed above, all of the competent medical opinions of 
record assert that the Veteran's bilateral hearing loss is 
not related to his military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Veteran's claim of entitlement to service 
connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


